EXHIBIT 10.21    Cigna Corporation — Cigna Long-Term Incentive Plan:
Nonqualified Stock Option Grant Agreement



Cigna Corporation (“Cigna”) has granted you the option to purchase the number of
shares of Cigna Common Stock set forth below in this Option Grant Agreement
(“Option Grant”) under the Cigna Long-Term Incentive Plan (“Plan”). The award is
subject to the provisions of the Plan and the Terms and Conditions below.

You should carefully read all the terms and conditions of this Option Grant and
be sure you understand what they say and what your responsibilities and
obligations are before you click on the ACCEPT button to acknowledge and agree
to this Option Grant.

If you are not willing to agree to all of the Option Grant terms and conditions,
do not accept the Option Grant and do not click the ACCEPT button for the Option
Grant Acknowledgment and Agreement. If you do not accept the Option Grant, you
will not receive the benefits of the Option Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Option Grant.

Participant: Sally X. Sample

Global ID: 000XXXXXX

Award Type: Non Qualified Stock Options

Plan Name: Cigna Long-Term Incentive Plan

Award Date: __-__-____

Award Expiration Date: __-__-____

Total Granted: X,XXX.0000

Award Price: $XX.XXXX (USD)

Vesting Schedule

Shares/Options Awarded

Vest Date

XX.XXXX

__-__-____

XX.XXXX

__-__-____

XX.XXXX

__-__-____

You should also read the Key Contacts and Reference Materials document attached
to your grant by clicking the REVIEW button. The Key Contacts and Reference
Materials document contains information on how to get important stock award
information (such as the Plan document, Plan Prospectus, Tax Considerations and
Cigna’s Securities Transactions and Insider Trading Policy) and whom to contact
if you have questions.

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

If you have questions about your award, please contact the Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

Important Notice: Option Grant Acknowledgment and Agreement

By clicking on the ACCEPT button, I:

1.

Acknowledge and represent to Cigna that I have:

a.

received the Option Grant;

b.

read and understand its terms and conditions, which include, among other things,
restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and a litigation cooperation
provision; and

c.

received answers to any questions I had about the Option Grant and its terms and
conditions, including the restrictive covenants.

2.

Understand and agree that:

a.

Pennsylvania law governs the interpretation and construction of the Option
Grant; and

b.

any controversy or proceeding arising out of or relating to the restrictive
covenants in the Option Grant will be brought exclusively before a federal or
state court in the Commonwealth of Pennsylvania where venue is appropriate and
that has subject matter jurisdiction (collectively, “Pennsylvania Courts”).

3.

Consent to Pennsylvania Courts exercising personal jurisdiction over me in any
dispute about the restrictive covenants.



1

--------------------------------------------------------------------------------



Scroll down for the TERMS AND CONDITIONS of the Option Grant.

TERMS AND CONDITIONS OF _____ ___ GRANT OF A NON QUALIFIED STOCK OPTION     



These Terms and Conditions are an important part of your _____ __, ____ grant of
a nonqualified stock option (Option) from Cigna Corporation (Cigna). The terms
of your Option are in (a) the electronic Option Grant Agreement, (b) these Terms
and Conditions and (c) the applicable Plan provisions.

Certain words in this document with first letters capitalized are defined in the
Option Grant Agreement, these Terms and Conditions or Article 2 of the Plan.
This grant is void if you are not an employee of Cigna or a Subsidiary (a Cigna
company) on _____ __, ____.

1. The Option

The Option gives you the right to buy a certain number of shares of Cigna
Corporation Common Stock (Shares) during the Option Period (described in
paragraph 2) at the Option Price. Your Option Grant Agreement lists the number
of Shares and your Option Price. To buy the Shares at the Option Price, you must
exercise the Option.

2. Option Period; Vesting

(a)

You can exercise the Option only during the Option Period. The Option becomes
exercisable, or “vests,” on the first day of the Option Period and expires on
the last day of the Option Period.

(b)

The Option Period for [one-third] of the Shares starts on _____ __, ____; for
[another third] of the Shares on _____ __, ____; and for the [final third] of
the Shares on _____ __, ____. This is the vesting schedule for the Option.

(c)

The Option Period for all the Shares ends, and the Option will expire, the
earlier of (1) 5:00 p.m. Philadelphia time on _____ __, ____ [ten years
following grant] or (2) upon your Termination of Employment as described under
Early Expiration in paragraph 4.

3. Early Vesting

The Option may vest earlier than the dates listed under paragraph 2(b) as
described here. If your Termination of Employment occurs before the Option vests
under paragraph 2, the Option will vest on your Termination of Employment date,
but only if your Termination of Employment is:

(a)

Because of your death, Disability, Early Retirement or Retirement and you have
not received or will not be receiving severance pay from any Cigna company
(whether under any severance benefit plan or any contract, agreement or
arrangement); or

(b)

Upon a Change of Control.

4. Early Expiration upon Termination of Employment; Exceptions

(a)

The Option will expire immediately upon your Termination of Employment
(including a termination during an approved leave of absence) unless one of the
exceptions described in paragraph 4(b) through (d) applies.

(b)

If (1) your Termination of Employment is because of your death, Disability or
Retirement, and (2) you will not be receiving severance pay from any Cigna
company (whether under any severance benefit plan or any contract, agreement or
arrangement), then the Option will expire at 5:00 p.m. Philadelphia time on
_____ __, ____ [ten years following grant].

(c)

If your Termination of Employment is because of your Early Retirement, and you
will not be receiving severance pay from any Cigna company (whether under any
severance benefit plan or any contract, agreement or arrangement), the Option
will expire at 5:00 p.m. Philadelphia time on:

(1)

The earlier of _____ __, ____ [ten years following grant] or the third
anniversary of your Termination of Employment date; or

(2)

_____ __, ____ [ten years following grant] if, within six months before your
Termination of Employment date, you were an Executive Officer subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934 (“Executive
Officer”).

(d)

If your Termination of Employment is Upon a Change of Control (of Cigna
Corporation), the Option will expire on the earlier of ______ __, ____ [ten
years following grant] or three months after your Termination of Employment
date.



2

--------------------------------------------------------------------------------



5. Exercising the Option; Tax Withholding

(a)

Cigna may limit your rights to exercise the Option and to sell any Shares you
acquire by exercising the Option. Your rights are subject to the terms of
Cigna’s Securities Transactions and Insider Trading Policy, and Cigna reserves
the right, for any reason at any time, to suspend or delay action on any request
you make to exercise the Option or sell the Shares. To comply with legal
requirements, Cigna may restrict the method by which you exercise the Option.

(b)

If, because of limitations imposed by applicable law, you cannot exercise the
Option before it expires, then the Option will not expire on the date described
in paragraph 4. Instead, the Option Period will be extended temporarily until
the earlier of (1) ten business days after the first date on which the Option
again becomes exercisable without the limitations or (2) 5:00 p.m. Philadelphia
time on _____ __, ____ [ten years following grant].

(c)

To exercise all or part of the Option, you must (1) complete and submit any
required Option exercise form or electronic exercise instructions and (2) pay
the Option Price and any required tax withholding.

(d)

You may pay the Option Price with cash. If you pay with cash, you must also pay
any applicable withholding tax liability in cash before Shares will be deposited
in your Stock Account or delivered to you.

(e)

If you are a Cigna company employee when you exercise the Option, you may pay
the Option Price with shares of Cigna Common Stock that are in your Stock
Account if:

(1)

you first purchased the shares on the open market; or

(2)

at least six months have elapsed after the:

(A)

grant date, if you received the shares as a grant of unrestricted Shares;

(B)

vesting date, if you received them as a grant of Restricted Stock; or

(C)

purchase date, if you bought them through a previous option exercise.

You will not be allowed to pay the Option Price with shares of Cigna Common
Stock if Cigna in its sole discretion determines that it would risk adverse tax
or accounting consequences as a result. If you are not a Cigna company employee
when you exercise the Option, or if your beneficiary or estate exercises the
Option, the Option Price cannot be paid in shares of stock.

(f)

If you pay the Option Price in shares of Cigna Common Stock:

(1)

You must exercise the Option for at least xx Shares.

If there are not at least xx Shares underlying the Option, you must exercise the
Option for all the Shares.

(2)

You must pay any applicable tax-withholding obligation.

Cigna reserves the right to withhold from the Shares you purchase enough Shares
to meet all or part of any applicable tax-withholding obligation.

If you are an Executive Officer when you exercise the Option, you may satisfy
part of the withholding obligation by remitting to Cigna shares of Common Stock
you have owned for at least six months as of the date the withholding obligation
arises.

(g)

You may pay the Option Price through a cashless exercise of the Option. Cigna
reserves the right to change the rules that apply to cashless exercises, or end
your ability to do a cashless exercise, at any time.

6. Book-Entry Shares

Cigna (or a custodian appointed by Cigna) will hold any Shares you, your
beneficiary or estate acquire upon exercise of the Option in book-entry form in
a Stock Account. That is, a record of Share ownership will be kept
electronically, and you will not risk losing any Share certificates. A Share
certificate will be issued to you only if you ask for one, but not if you have
engaged in a Violation (described in paragraph 7(b)).

7. Conditions of Grant

(a)

By accepting the grant, you are agreeing not to engage in any Violation
described in paragraph 7(b). You understand and agree that your agreement not to
engage in any Violation is a material part of the inducement for Cigna’s
granting you the Option and an essential pre-condition to your eligibility to
exercise any rights associated with the Option and retain any benefit from
exercising the Option.

(b)

You will engage in a “Violation” if, directly or indirectly, you engage in any
misconduct described in paragraph 7(b)(1) below or you break any of the
“Promises” in paragraphs 7(b)(2) through (6) below:

(1)

Misconduct:

(A)

You have a Termination of Employment initiated by a Cigna company because of
your misconduct, as that term is defined in Cigna’s Code of Ethics, Standards of
Conduct or other employment policies.



3

--------------------------------------------------------------------------------



(B)

You do anything else while an employee of any Cigna company that is not
discovered by the company until after your Termination of Employment and that
would, if you had still been employed at the time of the discovery, be reason
for your Termination of Employment for misconduct, as described above.

(2)

Promise Not To Compete against Cigna Companies:

The Promise in this paragraph 7(b)(2) will remain in effect after your
Termination of Employment only if you resign for any reason or a Cigna company
terminates your employment for your misconduct, as described in
paragraph 7(b)(1)(A). The Promise will remain in effect, for example, if your
Termination of Employment is due to the elimination of your job.

(A)

If you are in Career Band 6 or higher on your Termination of Employment date:

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(b)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment.

You acknowledge and agree that:

(i)

Cigna’s business competes on a global basis;

(ii)

Cigna’s sales and marketing plans are for continued expansion throughout the
United States of America and globally;

(iii)

You have had access to and received Confidential Information (described in
paragraph 7(b)(5)(B) below); and

(iv)

The time restrictions and global nature of this non-competition restriction are
reasonable and necessary to protect Cigna’s business and Confidential
Information.

(B)

If you are in Career Band 5 or below on your Termination of Employment date:

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(b)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

For example:

(i)

If you are a sales employee and your sales territory at any time during your
last six months of Cigna company employment is Pennsylvania, New Jersey, and New
York, this paragraph 7(b)(2)(B) would apply to you only if you work in a sales
position for a Cigna Competitor and only to the extent your new sales territory
is Pennsylvania, New Jersey, and/or New York;

(ii)

If you are an underwriter with nationwide responsibilities at any time during
your last six months of Cigna company employment, and you seek a job with a
Cigna Competitor as an underwriter, the restrictions in paragraph 7(b)(2)(B)
would be nationwide in scope; or

(iii)

If you work in a particular division or segment of Cigna, you would not be
permitted to work in a similar division or segment for a Cigna Competitor where
the work you are expected to perform for the competitor is similar to the work
you performed for any Cigna company.

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 7(b)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

(C)

“Cigna Competitor” means any business that competes directly or indirectly with
any Cigna company’s product or service.

(3)

Promise Not To Solicit or Hire Cigna Company Employees:

(A)

You Promise that, at any time during your Cigna company employment and the
period that ends 12 months after your Termination of Employment, you will not:

(i)

Solicit any employee of any Cigna company to terminate his/her employment with,
or otherwise cease his/her relationship, contractual or otherwise, with that
Cigna company; or

(ii)

Hire any Cigna company employee.

(B)

This paragraph 7(b)(3) will not apply to applications for employment submitted
voluntarily by any Cigna employee, in response to a general advertisement or
otherwise, so long as neither you, nor anyone acting on your behalf or in
response to information provided by you, otherwise Solicits the employees to
leave Cigna.

(C)

To “Solicit” means to entice, encourage, persuade, or solicit, or to attempt to
entice, encourage, persuade or solicit.



4

--------------------------------------------------------------------------------



(4)

Promise Not To Solicit Cigna Company Customers:

(A)

You Promise that, at any time during your Cigna company employment and the
period that ends 12 months after your Termination of Employment, you will not:

(i)

Solicit any Cigna company customer to end an existing relationship, contractual
or otherwise, with that Cigna company;

(ii)

Solicit any Cigna company customer to reduce the volume of their business
dealings with Cigna; or

(iii)

Solicit any potential Cigna company customer to enter into any business
arrangements with you or any business which you may become employed by, or
affiliated in any way with, after leaving any Cigna company, if such business
arrangements would compete in any way with any business that Cigna company has
conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

(B)

The Promise in paragraph 7(b)(4)(A) above applies only to a customer or
potential customer with whom you had any Material Contact while employed by any
Cigna company. “Material Contact” means you:

(i)

Had business dealings with the customer on behalf of any Cigna company within
the three-year period ending on the date of the Solicitation;

(ii)

Were responsible for supervising or coordinating the dealings between any Cigna
company and the customer or potential customer anytime during the three-year
period ending on the date of the Solicitation; or

(iii)

Obtained, at any time, trade secrets or confidential information about a
customer or potential customer with whom you had contact as a result of your
employment by any Cigna company.

(C)

“Solicit” is defined in paragraph 7(b)(3)(C).

(5)

Promise Not To Disclose Cigna Companies’ Confidential Information:

(A)

You Promise not to disclose any Confidential Information to any third-party at
any time, whether during or after your employment, without the prior written
consent of Cigna (except to the extent required by an order of a court having
competent jurisdiction or a properly issued subpoena) unless that Confidential
Information was previously disclosed publicly by Cigna or has become public
knowledge (other than by your disclosure).

(B)

“Confidential Information” means any Cigna company trade secrets, confidential
information, or proprietary materials, including but not limited to customer
lists, financial records, marketing plans and sales plans.

(6) Promise to Cooperate With Cigna in Investigations or Litigation:

(A)

You Promise that, at any time after your Termination of Employment, you will
cooperate with Cigna in (i) all investigations of any kind, (ii) helping to
prepare and review documents and meeting with Cigna attorneys, and (iii)
providing truthful testimony as a witness or a declarant during discovery and/or
trial in connection with any present or future court, administrative, agency, or
arbitration proceeding involving any Cigna company and with respect to which you
have relevant information.

(B)

Cigna agrees that it will reimburse you, upon production of appropriate receipts
and in accordance with Cigna’s then existing Business Travel Reimbursement
Policy, the reasonable business expenses (including air transportation, hotel,
and similar expenses) incurred by you in connection with such assistance. You
must present to Cigna for reimbursement all receipts for those expenses within
45 days after you incur the expenses.

(c)

(1) If you were an Executive Officer at any time during the 24-month period
before the date of the Violation, the People Resources Committee will determine
whether you engaged in a Violation and will have the sole discretion to waive
your obligation to make all or any part of the Payment (described in
paragraph 8) and to impose conditions on any waiver.

(2)

Otherwise, Cigna’s Senior Human Resources Officer, or his or her designee, will
determine whether you engaged in a Violation and will have the sole discretion
to waive your obligation to make all or any part of the Payment and to impose
conditions on any waiver.

(3)

Determinations of the People Resources Committee, Cigna’s Senior Human Resources
Officer, or his or her designee, will be final and binding on all parties.

8. Consequences of a Violation: Payment to Cigna

Important: This paragraph 8 is not Cigna’s only remedy for a Violation. Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 9, for a Violation.

(a)

If you engage in any Violation at any time, Cigna will cancel any part of the
Option you have not yet exercised.

(b)

You must immediately make the Payment described in paragraph 8(c) to Cigna in
the manner described in paragraph 8(d) if:

(1)

You engage in a Violation described in paragraph 7(b)(2) (compete against
Cigna), 7(b)(3) (Solicit or hire Cigna employees) or 7(b)(4) (Solicit Cigna
customers), either while you are a Cigna company employee or within 12 months
after your Termination of Employment; or



5

--------------------------------------------------------------------------------



(2)

You engage in a Violation described in paragraph 7(b)(1) (misconduct), 7(b)(5)
(disclose Confidential Information) or 7(b)(6) (fail to cooperate) at any time.

(c)

The Payment requirement applies only to the part of the Option, if any, that you
exercise within the 24-month period ending on the date of the Violation.
“Payment” means the amount equal to:

(1)

the number of Shares you acquire when you exercise the Option;

multiplied by

(2)

the excess of (A) the Fair Market Value on the date you exercise the Option over
(B) the Option Price;

plus

(3)

the total amount of all dividends, if any, paid on those Shares through the date
of the Payment.

(d)

Cigna will recover the Payment from you by any means permitted by applicable
law, at the sole discretion of Cigna management, including but not limited to
any or all of the following methods:

(1)

If you have any Shares in your Stock Account or in any other account in
book-entry form when a Violation occurs, Cigna will take back from you the whole
number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.

(2)

Cigna will, to the extent permitted by applicable law, reduce:

(A)

The amount of any payments that any Cigna company owes you for any reason
(including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by

(B)

The Payment amount.

This reduction will not occur until the date a future payment to you is due.

(3)

Cigna will send you a written notice and demand for all or part of any Payment
amount. Within 30 days after you receive that notice and demand, you must make
the Payment to Cigna.

9. Consequences of a Violation: Injunction

You agree that:

(a)

Cigna will be entitled to ask a court of competent jurisdiction to issue an
order (an injunction) that requires you to take action and/or that prohibits you
from taking action, as needed to ensure that you keep all of the Promises
described in paragraph 7(b)(2) through (6), and Cigna will not be required to
post a bond in order to seek or obtain the injunction;

(b)

Any breach or threatened breach of any of the Promises would cause irreparable
injury to Cigna, and monetary damages alone would not provide an adequate
remedy; and

(c)

The remedies described in paragraph 9(a) are in addition to any other rights and
remedies Cigna may have at law or in equity.

10. Agreeing to Assume Risks

Cigna and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you
relating to the market price of the Shares or to the time it may take to act on
your request to exercise the Option, sell the Shares or deliver stock
certificates. By accepting this Option grant:

(a)

You acknowledge that the action you request may not be completed until several
days (or in the case of delivery of stock certificates, several weeks) after you
submit it.

(b)

You agree to assume the risks, including the risk that the market price of the
Shares may change, related to delays described in paragraph 10(a):

(1)

Between the time you submit an Option exercise form and the time your Option is
actually exercised;

(2)

Between the time you ask for any Shares to be sold and the time your Shares are
actually sold; and

(3)

Between the time you ask for stock certificates to be delivered to you or your
broker and the time the certificates are delivered.

11. Applicable Law

You understand and agree that:

(a)

The terms and conditions of this Option grant (including any Violation and the
consequences of any Violation) and all determinations made under the Option
Grant Agreement, the Plan, and these Terms and Conditions will be interpreted
under the laws of the Commonwealth of Pennsylvania, without regard to its
conflict of laws rule;



6

--------------------------------------------------------------------------------



(b)

Any dispute about any of the Promises (described in paragraph 7(b)), if not
resolved by agreement between you and Cigna, will be resolved exclusively in a
federal or state court in the Commonwealth of Pennsylvania where venue is
appropriate and that has subject matter jurisdiction over the dispute
(collectively, “Pennsylvania Courts”);

(c)

Pennsylvania is a convenient forum for resolving any dispute about the Promises;
and

(d)

You and Cigna consent to the exercise of personal jurisdiction over the parties
by a Pennsylvania Court in any dispute related to the Promises.

12. Arbitration

You agree and understand that:

(a)

Any dispute over any of the terms and conditions that apply to this Option grant
will be resolved exclusively under the Cigna Employment Dispute Arbitration
Policy and its Rules and Procedures as may be in effect when the dispute arises;

(b)

You are waiving your right to have those disputes decided by a judge or jury in
a court of law, and instead you are agreeing to submit those disputes
exclusively to mandatory and binding final arbitration;

(c)

While you or Cigna may seek emergency, temporary or permanent injunctive relief
from a court in accordance with applicable law, after the court has issued a
decision about that relief, you and Cigna will submit the dispute to final and
binding arbitration under the Cigna Employment Dispute Arbitration Policy; and

(d)

This arbitration provision will not apply to any dispute related to the
Promises.

13. Miscellaneous

(a)

If a court of competent jurisdiction determines that any provision of these
Terms and Conditions is unenforceable as written, that provision will be
enforceable to the maximum extent permitted by law and will be reformed by the
court to make the provision enforceable in accordance with Cigna’s intent and
applicable law.

(b)

Cigna’s failure to enforce any provision of this Option grant will not be
interpreted as a waiver of its right to enforce that provision in the future.

14. Acceptance

If you disagree with any of these Terms and Conditions, including those in
paragraphs 7, 8 and 9, YOU MUST NOT ACCEPT THE OPTION GRANT. If you sign the
Option grant, or acknowledge your acceptance electronically or otherwise, you
will be:

(a)

Agreeing to all the terms and conditions of the Option grant including the
Promises in paragraph 7(b);

(b)

Warranting and representing to Cigna that you are, and will remain, in full
compliance with those terms and conditions; and

(c)

Authorizing Cigna to recover the Payment described in paragraph 8 and seek an
injunction described in paragraph 9, if you engage in a Violation.

_____ __, ___ Option Grant Terms and Conditions





7